Citation Nr: 1309293	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  03-23 745	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include gastritis, gastroesophageal reflux disease (GERD), and hiatal hernia.

2.  Entitlement to service connection for a bilateral foot disorder, to include bone spurs, pes planus and plantar fasciitis.

3.  Entitlement to service connection for a respiratory disability, to include bronchitis.

4.  Entitlement to an increased initial evaluation for service-connected degenerative disc disease of the cervical spine, evaluated 10 percent disabling prior to July 29, 2011, and 20 percent disabling thereafter.  

5.  Entitlement to a compensable evaluation for service-connected postoperative right myringotomy and otitis media, excluding hearing loss and tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976 and from April 1990 to September 1998.  He also had additional service in a Reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, denied several claims to establish service connection, denied the Veteran's claim for a compensable evaluation for a compensable evaluation for postoperative right myringotomy and otitis media, and established service connection for a cervical spine disability; a non-compensable (zero percent) evaluation was assigned, effective from August 31, 2001.  Thereafter, the Veteran expressed disagreement with these determinations and the present appeal ensued.  During the pendency of the appeal, original jurisdiction of the Veteran's claim was transferred to the RO in Jackson, Mississippi.  

In a July 2003 Decision Review Officer (DRO) decision, the RO increased the initial evaluation assigned for the Veteran's service-connected cervical spine disability from 0 to 10 percent, effective from August 31, 2001.  As this increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased evaluation remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).

In January 2004, the Veteran presented testimony at a personal hearing conducted at the New Orleans RO before a Veterans Law Judge.  A transcript of this personal hearing is in the Veteran's claims folder.

In an August 2004 decision, the Board denied service connection for a bladder tumor, a chronic urinary tract infection, and a chronic right knee disability.  The Board also determined that new and material evidence had been submitted to reopen a claim of entitlement to service connection for sinusitis, and denied a rating in excess of 20 percent for left shoulder acromioclavicular separation and degenerative joint disease.  Additionally, the Board remanded the issues which are listed on the title page and also the issues of entitlement to service connection for arthritis of the hands and for the residuals of a left middle finger laceration, and entitlement to a disability rating in excess of 40 percent for a herniated nucleus pulposus at L4-5 and L5-S1.  In a June 2008 decision, the Appeals Management Center (AMC) granted service connection for degenerative changes at the metacarpophalangeal joint of the first finger of the right and left hand, evaluated as 10 percent disabling for each hand.  As this represents a full grant of benefits sought, that issue is no longer on appeal.  

The Veteran was advised in a March 2009 letter that he was entitled to an additional hearing, as the Board no longer employed the Veterans Law Judge who conducted the January 2004 hearing.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2012).  In April 2009, the Veteran responded that he wished to participate in another hearing.  

In May 2009, the Board remanded the issues on appeal to afford the Veteran another hearing before a member of the Board.  In September 2010, the Veteran presented testimony at a personal hearing conducted at the Jackson RO before the undersigned.  A transcript of this personal hearing is also in the Veteran's claims folder.  During this hearing, the Veteran withdrew the issues of entitlement to service connection for the residuals of a left middle finger laceration and entitlement to a disability rating in excess of 40 percent for a herniated nucleus pulposus at L4-5 and L5-S1.  Accordingly, the Board considers the appeal of these two issues to be withdrawn and they are no longer in appellate status.  38 C.F.R. § 20.204 (2012).  

In March 2011, the Board, inter alia, granted the Veteran's claim to establish service connection for a right hip disorder and remanded several other claims for further development.  The Board's March 2011 remand directives and the subsequent action by the RO and AMC will be further discussed below.  

In a May 2011 rating decision, the AMC implemented the portion of the Board's March 2011 decision which determined that service connection for a right hip disability was warranted; a 10 percent initial evaluation was assigned, effective from August 31, 2001.  Since service connection was granted, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the assigned evaluation or effective date.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is no longer in appellate status.  

In a July 2012 rating decision, the AMC granted service connection for a left foot disorder and allergic rhinitis; 10 percent evaluations were assigned, effective from August 31, 2011, and July 28, 2011.  Since service connection for these disorders has been established, and the Veteran has not expressed disagreement with the assigned evaluations or effective dates, his appeals regarding those specific issues have become moot and are no longer in appellate status.  Grantham, 114 F.3d at 1156.  In granting service connection for a left foot disorder, the Veteran's initial claim to establish service connection for a bilateral foot disorder has been bifurcated, and the issue of entitlement to service connection for a left foot disorder remains on appeal.  Further, the AMC increased the evaluation assigned for the Veteran's service-connected cervical spine disability from 10 percent to 20 percent, effective from July 29, 2011.  Accordingly, a staged rating has been created, and the Veteran's claim has been recharacterized as stated on the title page.  Fenderson v. West, 12 Vet. App. 119 (1999).  As this increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased evaluation remained in appellate status.  AB, 6 Vet. App. at 38-39.

In an undated deferred rating decision that was associated with the claims file following a June 2008 rating decision, the issues of entitlement to service connection for a left elbow disorder and entitlement to increased evaluations for service-connected right ear hearing loss and BPH (benign prostatic hypertrophy) were referred to the RO after completion of the appeal issues.  In March 2011, the Board noted that these issues had been raised by the record; however, since they had not been adjudicated by the agency of original jurisdiction (AOJ), the Board lacked jurisdiction over them, and they were referred to the AOJ for appropriate action.  It appears that these issues remain unadjudicated, and thus, they are again REFERRED to the AOJ for appropriate action.  


REMAND

Initially, the Board observes that there are outstanding VA treatment records which may be pertinent to all of the Veteran's claims.  Specifically, in the March 2011 remand, the Board noted that the most recent VA treatment records associated with the Veteran's VA claims file were dated in June 2008, and thus, it was directed that updated VA treatment records be obtained and associated with the claims file.  As a result of this remand directive, the AMC obtained and associated with the claims file VA treatment records from the Dallas VA Medical Center (VAMC) dated in October 2008, the Denver VAMC dated in August 2009, and from the New Orleans VAMC dated from February 2009 to March 2011.  Review of these records reflects that the Veteran received VA treatment at the New Orleans VAMC in July 2008.  However, there are no treatment records from the New Orleans VAMC associated with the claims file or Virtual VA file dated between June 4, 2008, and February 20, 2009.  

Further, the August 2011 VA foot examination report alludes to x-ray testing which was conducted in connection with that examination.  The examination report contains the allusion "refer to xray," but later states that the results of these tests were not included.  Indeed, the claims file and Virtual VA file are devoid of x-ray testing of the Veteran's feet conducted in August 2011.  

The United States Court of Appeals for Veterans' Claims (the Court) has held that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). VA has a duty to seek such records.  38 C.F.R. § 3.159(c) (2012).

In light of above, the Veteran's claims must be remanded so that the AOJ may associate with the record all records of VA treatment from the New Orleans VAMC dated between June 4, 2008, and February 20, 2009, as well as the reports of x-ray testing of the Veteran's feet as indicated in the August 2011 VA examination report.  Further, as these claims must be remanded, updated VA treatment records from the New Orleans VAMC dated since March 31, 2011, should be obtained and associated with the record.  

Also, the Board concludes that the evidence of record is inadequate to evaluate the Veteran's claim for an increased evaluation for service-connected postoperative right myringotomy and otitis media, excluding hearing loss and tinnitus.  Initially, the Board observes that this disorder is currently evaluated under Diagnostic Codes 6299-6200.  38 C.F.R. § 4.87 (2012).  The Code of Federal Regulations provides that if a rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2012).  Unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part, and "99," and if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. §§ 4.20, 4.27 (2012).  Diagnostic Code 6200 pertains to chronic suppurative otitis media and provides that a 10 percent evaluation is warranted for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), during suppuration, or with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200.  A note to Diagnostic Code 6200 provides for separate evaluations for hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull.  Id.  

In the March 2011 remand, the Board directed that the Veteran was to be scheduled for an appropriate VA examination in connection with this claim to determine the severity and manifestations of the associated symptomatology.  In August 2011, the Veteran underwent a VA audiological examination which included audiometric testing and a cursory physical examination of the Veteran's inner ear.  However, this examination is not adequate for the purposes of adjudicating the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Initially, the Board observes that service connection has been established for right ear hearing loss and tinnitus, and the Veteran is being compensated for these disorders.  Accordingly, the Veteran may not be compensated once again for these symptoms.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2012).  As such, the audiometric test results and description of the Veteran's tinnitus are not pertinent to the claim presently on appeal.  Moreover, the examiner's brief description of the physical state of the Veteran's inner ear is inadequate for rating purposes, as such does not include discussion of the presence or absence of suppuration, aural polyps, labyrinthitis, facial nerve paralysis, or bone loss of skull.  The Board notes that the July 2011 VA sinuses examination report reflects that the Veteran was treated during his service for chronic right ear disease with possible choleastoma and right Eustachian tube dysfunction.  However, the August 2011 VA audiological examination report does not discuss whether these past diagnoses are still present, and if so, the severity and frequency of resulting symptomatology.  

Upon remand, the Veteran should be afforded a VA ear disease examination so that the current severity, frequency and manifestations of his service-connected postoperative right myringotomy and otitis media.  

Finally, the Board concludes that the August 2011 VA foot examination is inadequate for the purpose of adjudicating the Veteran's claim to establish service connection for a right foot disorder.  Specifically, despite prior medical evidence reflecting plantar fasciitis, myositis, pres planus and hallux rigidus of the right foot, the examiner did not provide a diagnosis of a right foot disorder, instead, only noting right foot pain.  Moreover, the examiner stated that an opinion regarding the etiology of the Veteran's right foot pain would be mere speculation, but there was no rationale for this statement.  

The Court has held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  As the Court noted in Jones: 

An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  For example, it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim.  

This does not mean that a medical examiner must provide a conclusive opinion.  The Court further noted in Jones that there are instances where an inconclusive medical opinion is legitimate:

Even when a VA medical examiner has obtained and considered all relevant and available information, there will nevertheless be instances in which the examiner is still unable to furnish the requested opinion.  There are limits to even the most current medical knowledge.  In certain cases, no medical expert can assess the likelihood that a condition was due to an in-service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed.  Similarly, the valid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a Veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition. 

Here, unfortunately, the basis for the medical opinion is not clear.  Further, as noted above, the examiner did not comment of the Veteran's prior diagnosed right foot disorders, and thus, a remand for clarification is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file or Virtual VA file all records of VA treatment from the New Orleans VAMC dated from June 4, 2008, to February 20, 2009, the August 2011 x-ray reports pertaining to the Veteran's feet, and all records of VA treatment dated after March 31, 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  Thereafter, afford the Veteran an appropriate examination to determine the severity, frequency and manifestations of his service-connected right ear disorder other than hearing loss and tinnitus.  The claims file and Virtual VA file should be made available to and reviewed by the examiner in connection with this examination.  After a review of the complete record and an interview with and physical examination of the Veteran, the examiner must fully describe any symptomatology associated with the Veteran's service-connected right ear, to specifically include a full discussion of the presence or absence of suppuration, aural polyps, labyrinthitis, facial nerve paralysis, or bone loss of skull, and any symptomatology associated with these disorders.

3.  Thereafter, afford the Veteran a VA examination to evaluate his claim of service connection for a right foot disability.  The claims file and Virtual VA file should be made available to and reviewed by the examiner in connection with this examination.  Any necessary testing should be completed, and x-ray testing of the Veteran's right foot must be undertaken.  After a review of the complete record and an interview with and physical examination of the Veteran, and the completion of x-ray testing, the examiner must address the following:

  a.  Identify all current right foot disorders.
  
b.  If plantar fasciitis, myositis, bone spurs, pes planus and/or hallux rigidus of the right foot is not identified, the examiner must reconcile these findings with the medical evidence of record reflecting that these diagnoses have been rendered, to include a complete discussion of whether any of these disorders could have been present in the past and resolved.

c.  For each right foot disorder identified in part (a), state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that such is causally or etiologically related to his service.  

If the examiner cannot provide any requested opinion without resorting to mere speculation, he or she should state this and offer a rationale for why an opinion would be speculation.  Jones, 23 Vet. App. at 390.  (For example, no medical expert could provide the requested opinion because information from service or shortly thereafter is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; there is an absence of documentation in outpatient records; or other testing is needed.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After the requested directives have been completed, the record should be reviewed to ensure that there has been substantial compliance with these remand directives.  If any deficiency is noted, take appropriate steps to ensure substantial compliance.

5.  When the development requested has been completed, along with any other necessary development, the remaining issues on appeal should be reviewed on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

